Exhibit 10(xiv)

AMENDED AND RESTATED

NORTHERN TRUST CORPORATION 2002 STOCK PLAN

(Effective January 1, 2008)

The Northern Trust Corporation 2002 Stock Plan (the “2002 Plan”) was adopted on
February 19, 2002 and became effective as of April 16, 2002. The 2002 Plan was
amended on February 17, 2004 and was amended and restated effective as of
April 17, 2007. The amended and restated 2002 Plan was designated the “Amended
and Restated Northern Trust Corporation 2002 Stock Plan.” The Amended and
Restated Northern Trust Corporation 2002 Stock Plan is hereby further amended
and restated generally effective January 1, 2008 (with such other effective
dates as are noted herein) to comply with various changes in applicable law,
including the American Jobs Creation Act of 2004.

 

1. Purpose. The purpose of the Plan is to promote the growth and profitability
of the Corporation and its Subsidiaries by (a) encouraging outstanding
individuals to accept or continue employment with the Corporation and its
Subsidiaries or to serve as Directors of the Corporation, and (b) providing
those persons with incentive compensation opportunities in the form of Stock
Options and other Awards based on the value or increase in the value of shares
of Common Stock of the Corporation, thereby aligning their interests with those
of the Corporation’s stockholders.

 

2. Administration.

 

  (a) The Committee shall administer the Plan, except as otherwise determined by
the Board. The Committee shall consist of at least two (2) Directors as the
Board may designate from time to time. Notwithstanding anything to the contrary
contained herein, membership of the Committee shall be limited to Board members
who meet the “non–employee director” definition in Rule 16b-3 under Section 16
of the Exchange Act and the “outside director” definition under Section 162(m)
of the Code and the regulations thereunder.

 

  (b) The Committee shall have full power and authority to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
to determine the terms and provisions of any Award Agreement entered into under
the Plan, and to make all other determinations that may be necessary or
desirable for the administration of the Plan. Any interpretation of the Plan by
the Committee shall be final and binding on all persons.

 

  (c) The Committee may delegate the administration of the Plan, in whole or in
part, on such terms and conditions as it may impose, to such other person or
persons as it may determine in its discretion, except with respect to Awards to
officers subject to Section 16 of the Exchange Act or officers who are or may be
Covered Employees and except to the extent prohibited by applicable law or the
applicable rules of a stock exchange.

 



--------------------------------------------------------------------------------

3. Participants.

 

  (a) Participants shall consist of Directors and Employees whom the Committee
may designate from time to time to receive Awards under the Plan. Awards may be
granted to Participants who are or were previously Participants under this or
other plans of the Corporation or any Subsidiary and, with the agreement of the
Participant, may be granted in substitution, exchange or cancellation of any
rights or benefits then or theretofore held under this or other plans of the
Corporation or any Subsidiary. The Corporation may continue to award bonuses and
other compensation to Participants under other programs now in existence or
hereafter established.

 

  (b) The Committee shall have the authority to amend the Plan or the terms and
conditions relating to an Award to the extent necessary or appropriate to comply
with applicable law, regulation or accounting rules in order to permit Employees
who are located outside of the United States to participate in the Plan.

 

4. Awards.

 

  (a) The following types of Awards may be granted under the Plan, either alone
or in combination with other Awards: (i) Stock Options, (ii) Stock Appreciation
Rights, (iii) Performance Shares, (iv) Stock Awards and (v) Stock Units.

 

  (b) The Committee may, in its discretion, provide that any Award granted under
the Plan shall be subject to the attainment of performance goals in order to
qualify such Award as “performance-based compensation” within the meaning of
Section 162(m) of the Code. Performance goals may be based on one or more
business criteria, including, but not limited to: (i) return on equity,
(ii) earnings or earnings per share, (iii) Common Stock price, (iv) return on
assets, (v) return on investment, (vi) net income, (vii) expense management,
(viii) credit quality, (ix) revenue growth, or (x) operating leverage. Corporate
performance goals may be absolute in their terms or measured against or in
relationship to the performance of other companies or indices selected by the
Committee. In addition, corporate performance goals may be adjusted for any
events or occurrences (including extraordinary charges, losses from discontinued
operations, restatements and accounting charges, and other unplanned special
charges such as restructuring expenses, acquisition expenses and strategic loan
loss provisions) as may be determined by the Committee. Corporate performance
goals may be particular to one or more business units, lines of business or
Subsidiaries or may be based on the performance of the Corporation as a whole.
The corporate performance goals and the performance targets established
thereunder by the Committee may be identical for all Participants for a given
performance period or, at the discretion of the Committee, may differ among such
Participants.

 

- 2 -



--------------------------------------------------------------------------------

5. Shares Issuable Under the Plan.

 

  (a) An aggregate of 40,000,000 shares of Common Stock, consisting of
authorized but unissued shares or treasury shares, may be issued under the Plan
from and after the date of its initial adoption. Such aggregate number of shares
shall be adjusted in accordance with the provisions of Section 11 of the Plan.

 

  (b) The maximum number of shares of Common Stock as to which a Participant may
receive Stock Options or Stock Appreciation Rights in any calendar year is
500,000, as such number shall be adjusted in accordance with the provisions of
Section 11 of the Plan. The maximum number of shares for Awards (other than
Stock Options and Stock Appreciation Rights) intended to qualify as
“performance-based compensation” in accordance with Section 4(b) of the Plan
that may be granted to any Participant in any calendar year is 150,000, as such
number shall be adjusted in accordance with the provisions of Section 11 of the
Plan. The maximum number of shares of Common Stock issuable under the Plan as
Incentive Stock Options is 22,000,000, as such number shall be adjusted in
accordance with the provisions of Section 11 of the Plan. The maximum number of
shares of Common Stock available for Awards other than Stock Options or Stock
Appreciation Rights after April 17, 2007 is 10,000,000, as such number shall be
adjusted in accordance with the provisions of Section 11 of the Plan.

 

  (c) Any shares of Common Stock subject to an Award may thereafter be subject
to a new Award under the Plan if there is a lapse, cancellation, forfeiture,
surrender, expiration or termination of any such prior Award, or if shares are
issued under such Award and thereafter are reacquired by the Corporation
pursuant to rights reserved by the Corporation upon issuance thereof.

 

  (d) A share of Common Stock subject to a Stock Option and its related Stock
Appreciation Right shall only be counted once for purposes of this Section 5.

 

6. Stock Options. The Committee may, in its discretion, grant Stock Options
under the Plan to any Participant hereunder. Each Stock Option granted hereunder
shall be subject to such terms and conditions as the Committee may determine at
the time of grant, the general provisions of the Plan, the terms and conditions
of the applicable Stock Option Agreement, and the following specific rules:

 

  (a) Stock Options granted to a Participant under the Plan shall be governed by
a Stock Option Agreement, which shall specify such terms and conditions, not
inconsistent with the terms and conditions of the Plan, as the Committee shall
determine.

 

  (b) Stock Options shall consist of options to purchase Common Stock at
exercise prices not less than 100% of the Fair Market Value thereof on the date
the Stock Options are granted.

 

- 3 -



--------------------------------------------------------------------------------

  (c) Stock Options shall be exercisable for such period as specified by the
Committee, but in no event may Stock Options be exercisable for a period of more
than ten years after their date of grant,

 

  (d) In addition to the general terms and conditions set forth in this
Section 6 in respect of Stock Options granted under the Plan, Incentive Stock
Options granted under the Plan shall be subject to the following additional
terms and conditions: (i) the exercise price of each Incentive Stock Option
shall be at least 100% of the Fair Market Value of the Common Stock subject to
such Incentive Stock Option on the date of grant; (ii) Incentive Stock Options
shall be exercisable not later than ten years after the date of grant; (iii) in
the case of an Incentive Stock Option granted to a Participant who, at the time
of grant, owns (as determined under Section 424(d) of the Code) stock of the
Corporation or its Subsidiaries possessing more than 10% of the total combined
voting power of all classes of stock of any such corporation, the exercise price
shall be at least 110% of the Fair Market Value of the Common Stock subject to
the Incentive Stock Option at the time it is granted, and the Incentive Stock
Option, by its terms, shall not be exercisable after the expiration of five
(5) years from the date of its grant; and (iv) the aggregate Fair Market Value
(determined with respect to each Incentive Stock Option as of the time such
Incentive Stock Option is granted) of the shares of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under all Incentive Stock Option plans of
the Corporation and its Subsidiaries) shall not exceed $100,000.

 

  (e) Stock Options may provide that they may be exercised by payment of the
exercise price (i) in cash, (ii) by the Corporation’s withholding a portion of
the shares of Common Stock otherwise distributable to the Participant, (iii) by
the Participant’s actual delivery of previously acquired shares of Common Stock
that are acceptable to the Committee, (iv) by certification of ownership by
attestation of such previously acquired shares, (v) by delivery of a properly
executed notice of exercise, together with irrevocable instructions to a broker
or similar third party to deliver promptly to the Corporation the amount of sale
proceeds from the sale of the option shares to pay the exercise price and any
withholding taxes due to the Corporation, or (vi) by any other method of payment
as the Committee, in its discretion, deems appropriate. In the event that the
exercise price of a Stock Option is paid in whole or in part by the withholding
or delivery of shares of Common Stock pursuant to clause (ii), (iii) or
(iv) above, the number of shares so withheld or delivered shall be the number of
shares having an aggregate Fair Market Value equal to the exercise price, or
portion thereof, so paid.

 

  (f)

If a Participant delivers shares of Common Stock to pay all or a part of the
exercise price of a Stock Option, or uses shares of Common Stock to satisfy any
federal, state or local tax withholding requirements, the Participant may
receive, at the discretion of the Committee, an additional Stock Option

 

- 4 -



--------------------------------------------------------------------------------

 

(“Replacement Option”) equal to the sum of the number of shares delivered in
payment of the exercise price and the number of shares used to pay withholding
taxes. A Replacement Option shall have a term that shall not extend beyond the
term of the Stock Option to which it relates and shall have an exercise price
equal to the Fair Market Value of the Common Stock on the grant date of the
Replacement Option. Replacement Options may be subject to such other terms and
conditions, not inconsistent with the terms and conditions of the Plan, as the
Committee shall determine. Replacement Options may be granted in connection with
the exercise of Stock Options granted under this Plan or any other plan of the
Corporation.

 

  (g) The Committee may prescribe such other terms and conditions applicable to
Stock Options granted to a Participant under the Plan that are neither
inconsistent with nor prohibited by the Plan or any Stock Option Agreement.

 

7. Stock Appreciation Rights. The Committee may, in its discretion, grant a
Stock Appreciation Right under the Plan to the holder of any Stock Option
granted hereunder. Each Stock Appreciation Right granted hereunder shall be
subject to such terms and conditions as the Committee may determine at the time
of grant, the general provisions of the Plan, the terms and conditions of the
applicable Stock Appreciation Right Agreement, and the following specific rules:

 

  (a) Stock Appreciation Rights granted to a Participant under the Plan shall be
governed by a Stock Appreciation Right Agreement, which shall specify such terms
and conditions, not inconsistent with the terms and conditions of the Plan, as
the Committee shall determine.

 

  (b) A Stock Appreciation Right may be granted in connection with a Stock
Option at the time of the grant of the Stock Option or at any time thereafter up
to six months prior to the expiration of the Stock Option.

 

  (c) Each Stock Appreciation Right will entitle the holder to elect to receive,
in lieu of exercising the Stock Option to which it relates, an amount (payable
in cash or in shares of Common Stock of the Corporation, or a combination
thereof, determined by the Committee and set forth in the related Stock
Appreciation Right Agreement) of up to 100% (or such lesser percentage as
determined by the Committee and set forth in the related Stock Appreciation
Right Agreement) of the excess of (i) the Fair Market Value per share of Common
Stock on the date of exercise of such Stock Appreciation Right, multiplied by
the number of shares of the Common Stock with respect to which the Stock
Appreciation Right is being exercised, over (ii) the aggregate exercise price
under the terms of the related Stock Option for such number of shares.

 

  (d) Each Stock Appreciation Right will be exercisable at the time and to the
extent that the Stock Option to which it relates is exercisable, provided that
no Stock Appreciation Right shall be exercisable during the first six months
following the date of its grant.

 

- 5 -



--------------------------------------------------------------------------------

  (e) Upon exercise of a Stock Appreciation Right, the Stock Option (or portion
thereof) with respect to which such Stock Appreciation Right is exercised and
any other Stock Appreciation Rights with respect to such Stock Option (or
portion thereof) shall be surrendered to the Corporation and shall not
thereafter be exercisable.

 

  (f) Exercise of a Stock Appreciation Right will reduce the number of shares of
Common Stock purchasable pursuant to the related Stock Option and available
under the Plan to the extent of the total number of shares of Common Stock with
respect to which the Stock Appreciation Right is exercised.

 

  (g) The Committee may prescribe such other terms and conditions applicable to
Stock Appreciation Rights granted to a Participant under the Plan that are
neither inconsistent with nor prohibited by the Plan or any Stock Appreciation
Right Agreement.

 

8. Performance Shares. The Committee may, in its discretion, grant Performance
Shares under the Plan to any Participant hereunder. Each Performance Share
granted hereunder shall be subject to such terms and conditions as the Committee
may determine at the time of grant, the general provisions of the Plan, the
terms and conditions of the related Performance Share Agreement, and the
following specific rules:

 

  (a) Performance Shares granted to a Participant under the Plan shall be
governed by a Performance Share Agreement, which shall specify such terms and
conditions, not inconsistent with the terms and conditions of the Plan, as the
Committee shall determine.

 

  (b) With respect to each performance period, the Committee shall establish
such performance goals relating to one or more of the business criteria
identified in Section 4(b) of the Plan.

 

  (c) With respect to each performance period, the Committee shall establish
targets for Participants for achievement of performance goals. No later than two
and one-half months following the calendar year in which a performance period
ends, the Committee shall determine the extent to which performance goals for
that performance period have been achieved and shall authorize credit as of the
end of such performance period of Performance Shares to the accounts of
Participants for whom targets were established, in accordance with the terms of
the applicable Performance Share Agreements.

 

  (d) The Committee may prescribe such other terms and conditions applicable to
Performance Shares granted to a Participant under the Plan that are neither
inconsistent with nor prohibited by the Plan or any Performance Share Agreement.

 

- 6 -



--------------------------------------------------------------------------------

9. Stock Awards. The Committee may, in its discretion, grant, or sell for such
amount of cash, Common Stock or such other consideration as the Committee deems
appropriate (which amount may be less than the Fair Market Value of the Common
Stock on the date of grant or sale), shares of Common Stock under the Plan to
any Participant hereunder. Each share of Common Stock granted or sold hereunder
shall be subject to such restrictions, conditions and other terms as the
Committee may determine at the time of grant or sale, the general provisions of
the Plan, the restrictions, terms and conditions of the related Stock Award
Agreement, and the following specific rules:

 

  (a) Shares of Common Stock issued to a Participant under the Plan shall be
governed by a Stock Award Agreement, which shall specify whether the shares of
Common Stock are granted or sold to the Participant and such other provisions,
not inconsistent with the terms and conditions of the Plan, as the Committee
shall determine.

 

  (b) The Corporation shall issue, in the name of the Participant, stock
certificates representing the total number of shares of Common Stock granted or
sold to the Participant, as soon as may be reasonably practicable after such
grant or sale, which shall be held by the Secretary of the Corporation as
provided in subsection (e) hereof.

 

  (c) Subject to the provisions of subsection (b) hereof, and the restrictions
set forth in the related Stock Award Agreement, the Participant receiving a
grant of or purchasing Common Stock shall thereupon be a stockholder with
respect to all of the shares represented by such certificate or certificates and
shall have the rights of a stockholder with respect to such shares, including
the right to vote such shares and to receive dividends and other distributions
paid with respect to such shares.

 

  (d) The Committee, in its discretion, shall have the power to accelerate the
date on which the restrictions contained in any Stock Award Agreement shall
lapse with respect to any or all shares of Common Stock granted or sold under
the Plan.

 

  (e) The Secretary of the Corporation shall hold the certificate or
certificates representing shares of Common Stock issued under this Section 9 of
the Plan on behalf of each Participant who holds such shares, whether by grant
or sale, until such time as the Common Stock is forfeited, resold to the
Corporation, or the restrictions lapse.

 

  (f) The Committee may prescribe such other restrictions, terms and conditions
applicable to the shares of Common Stock issued to a Participant under the Plan
that are neither inconsistent with nor prohibited by the Plan or any Stock Award
Agreement, including, without limitation, terms providing for a lapse of the
restrictions of this Section 9 or in any Stock Award Agreement, in installments.

 

- 7 -



--------------------------------------------------------------------------------

  (g) Notwithstanding the provisions of subsections (b) and (e) above, the
Corporation, in lieu of issuing stock certificates, may reflect the issuance of
shares of Common Stock to a Participant on a non–certificated basis, with the
ownership of such shares by the Participant evidenced solely by book entry in
the records of the Corporation’s transfer agent; provided, however that
following the lapse of all restrictions with respect to the shares granted or
sold to a Participant, the Corporation, upon the written request of the
Participant, shall issue, in the name of the Participant, stock certificates
representing such shares.

 

10. Stock Units. The Committee may, in its discretion, award Stock Units under
the Plan to Participants hereunder. Each Stock Unit granted hereunder shall be
subject to such terms and conditions as the Committee may determine at the time
of grant, the general provisions of the Plan, the terms and conditions of the
applicable Stock Unit Agreement and the following specific rules:

 

  (a) Grants of Stock Units to a Participant under the Plan shall be governed by
a Stock Unit Agreement, which shall specify such terms and conditions, not
inconsistent with the terms and conditions of the Plan, as the Committee shall
determine.

 

  (b) Stock Units shall be denominated in an equal number of shares of Common
Stock of the Corporation, as determined by the Committee, and shall be payable
either in shares of Common Stock or in cash, as provided in the Stock Unit
Agreement.

 

  (c) Any Stock Unit may provide that the Participant shall receive, on the date
of payment of any dividend on Common Stock occurring during the period preceding
payment of the Award, an amount in cash equal in value to the dividends that the
Participant would have received had he been the actual owner of the number of
shares of Common Stock designated by the Committee at the time of the Award.

 

  (d) The Corporation’s obligation to make payments or distributions with
respect to Stock Units shall not be funded or secured in any manner.

 

  (e) The Committee may prescribe such other terms and conditions applicable to
Stock Units granted to a Participant under the Plan that are neither
inconsistent with nor prohibited by the Plan or any Stock Unit Agreement.

 

11.

Adjustment. ln the event of any reorganization, recapitalization, stock split,
stock distribution, merger, consolidation, split-up, spin-off, combination,
subdivision, consolidation or exchange of shares, any change in the capital
structure of the Corporation or any similar corporate transaction, the Committee
or the Board shall

 

- 8 -



--------------------------------------------------------------------------------

 

make such adjustments as are necessary and appropriate to preserve the benefits
or intended benefits of the Plan and Awards granted under the Plan. Such
adjustments may include: (a) adjustment in the number and kind of shares
reserved for issuance under the Plan; (b) adjustment in the number and kind of
shares covered by outstanding Awards; (c) adjustment in the exercise price of
outstanding Stock Options and SARs or the price of other Awards under the Plan;
(d) adjustments to any of the shares limitations set forth in Section 5 of the
Plan; and (e) any other changes that the Committee or the Board determine to be
equitable under the circumstances.

 

12. Nontransferability. Except as provided below, each Award granted under the
Plan to a Participant shall not be transferable by the Participant other than by
will or the laws of descent and distribution and shall be exercisable, during
the Participant’s lifetime, only by the Participant or, in the event of
disability, by the Participant’s personal representative. In the event of the
death of a Participant during employment or prior to the termination,
expiration, cancellation or forfeiture of any Award held by the Participant
hereunder, each Award theretofore granted to the Participant shall be
exercisable or payable to the extent provided therein but no later than five
years after his death and then only:

 

  (a) by or to the executor or administrator of the estate of the deceased
Participant or the person or persons to whom the deceased Participant’s rights
under the Award shall pass by will or the laws of descent and distribution or as
provided in the Award Agreement; and

 

  (b) to the extent set forth in the Award Agreement.

Notwithstanding the foregoing, the Committee may set forth in the Stock Option
Agreement for a Non-Qualified Stock Option, at the time of grant or thereafter,
that the Non-Qualified Stock Option may be transferred by the Participant,
subject to such terms and conditions as may be established by the Committee.

 

13. Change in Control.

 

  (a) The Committee may, in its discretion, at the time an Award is made
hereunder or at any time prior to a Change in Control of the Corporation,
provide for the acceleration of any time periods relating to the exercise or
realization of such Awards so that such Awards may be exercised or realized as
of the date of a Change in Control of the Corporation, including specifically
that as of such date: (i) all outstanding Stock Options and Stock Appreciation
Rights shall become fully vested and exercisable; (ii) all performance goals
under any Award shall be deemed fully achieved; (iii) all outstanding
Performance Shares shall become fully vested and distributable; (iv) all
restrictions on outstanding Stock Awards shall lapse; and (v) all restrictions
on outstanding Stock Units shall lapse and such Stock Units shall become fully
vested and, in the case of Stock Units that are not subject to Code
Section 409A, distributable. The Committee may, in its discretion, include such
further provisions and limitations in the Award Agreement as it may deem
equitable and in the best interests of the Corporation.

 

- 9 -



--------------------------------------------------------------------------------

Provisions for acceleration and any further provisions and limitations included
by the Committee pursuant to this subsection (a) must satisfy the requirements
of Code Section 409A and applicable regulations and other guidance promulgated
thereunder so as to avoid the income tax, interest and penalty provisions of
Section 409A.

 

  (b) A “Change in Control” shall be deemed to have occurred if:

 

  (i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or

 

  (ii) the election to the Board of Directors of the Corporation, without the
recommendation or approval of two-thirds of the incumbent Board of Directors of
the Corporation, of the lesser of: (A) three directors; or (B) directors
constituting a majority of the number of directors of the Corporation then in
office, provided, however, that directors whose initial assumption of office is
in connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Corporation will not be considered as incumbent members of the Board of
Directors of the Corporation for purposes of this section; or

 

  (iii)

there is consummated a merger or consolidation of the Corporation or any direct
or indirect subsidiary of the Corporation with any other company, other than
(A) a merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), at least
60% of the combined voting power of the securities of the Corporation or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Corporation (or similar transaction) in which no Person
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporation (not including in the securities

 

- 10 -



--------------------------------------------------------------------------------

 

Beneficially Owned by such Person any securities acquired directly from the
Corporation or its Affiliates) representing 20% or more of the combined voting
power of the Corporation’s then outstanding securities; or

 

  (iv) the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or there is consummated an
agreement for the sale or disposition by the Corporation of all or substantially
all of the Corporation’s assets, other than a sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets to an
entity, at least 60% of the combined voting power of the voting securities of
which are owned by stockholders of the Corporation in substantially the same
proportions as their ownership of the Corporation immediately prior to such
sale.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock of the Corporation immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the
Corporation immediately following such transaction or series of transactions.

For purposes of the foregoing, the following definitions shall apply:

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Exchange Act; “Beneficial Owner” shall have the meaning set forth in Rule
13d-3 under the Exchange Act, except that a Person shall not be deemed to be the
Beneficial Owner of any securities with respect to which such Person has
properly filed a form 13-G; “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time; and “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) the
Corporation or any of its Affiliates, (ii) a trustee or other fiduciary holding
securities under an employee benefits plan of the Corporation or any of its
subsidiaries, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities or (iv) a corporation owned, directly or indirectly,
by the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation.

 

14. Other Provisions.

 

  (a)

Any Award under the Plan shall be subject to other provisions as the Committee
determines, including, without limitation, provisions for the installment
purchase of Common Stock under Stock Options, provisions to assist the
Participant in financing the acquisition of Common Stock, provisions for the
forfeiture of, or restrictions on resale or other disposition of shares

 

- 11 -



--------------------------------------------------------------------------------

 

acquired under any Award, provisions to comply with Federal or state securities
laws and stock exchange requirements, provisions permitting acceleration of
exercise or the lapse of restrictions in the event of death, disability or
retirement, understandings or conditions as to the Participant’s employment in
addition to those specifically provided for under the Plan, provisions for the
forfeiture of Awards in the event of breach of noncompetition or confidentiality
agreements during or following termination of employment, provisions permitting
the deferral of the receipt of Awards for such period and upon such terms and
conditions as the Committee shall determine, provisions giving the Corporation
the right to repurchase shares acquired under any Award in the event the
Participant elects to dispose of such shares, provisions requiring the
achievement of specified performance goals, and provisions permitting
acceleration of exercise upon the occurrence of specified events or otherwise in
the discretion of the Committee. Notwithstanding the preceding provisions of
this Section, provisions permitting the deferral of the receipt of Awards must
satisfy the requirements of Code Section 409A and applicable regulations and
guidance promulgated thereunder so as to avoid the income tax, interest and
penalty provisions of Section 409A.

 

 

(b)

An Award that would otherwise be distributed to a Participant in a given
calendar year may be delayed to the extent that the Corporation reasonably
anticipates that if the payment were made as scheduled the Corporation’s
deduction with respect to such payment would not be permitted due to the
application of Code Section 162(m). Awards not paid as a result of the above
limitation shall be paid in the earlier of (i) the Corporation’s first taxable
year in which the Corporation reasonably anticipates that if the payment is made
during such year the deduction of such payment will not be barred by application
of Section 162(m), or (ii) the period beginning with the date of the
Participant’s Separation from Service and ending on the later of the last day of
the taxable year of the Corporation in which the Participant incurs a Separation
from Service or the 15th day of the third month following the Participant’s
Separation from Service.

 

(c)    (i)      Anything in the Plan to the contrary notwithstanding, if as of
the date a Participant incurs a Separation from Service, the Participant is a
Key Employee, any distribution of an Award that is subject to the provisions of
Code Section 409A to such Participant due to such Separation from Service that
would otherwise be made during the six months following such Separation from
Service shall be made six months and one day following such Separation from
Service.

 

  (ii) “Key Employee” means a Participant who is a “specified employee” within
the meaning of Code Section 409A(a)(2)(B)(i). The Corporation’s Key Employees
shall be identified annually pursuant to Section 14(c)(iii).

 

- 12 -



--------------------------------------------------------------------------------

  (iii) The Specified Employee Identification Date as defined in Treas. Reg.
§1.409A-1(i)(3), to be used in determining Key Employees of the Corporation
shall be September 30 of any calendar year. The January 1 of the calendar year
next following that calendar year shall be the Specified Employee Effective
Date, as defined in Treas. Reg. §1.409A-1(i)(4), for Participants identified as
Key Employees on the immediately preceding Specified Employee Identification
Date. Participants identified as Key Employees on a Specified Employee
Identification Date (September 30) shall be treated as Key Employees under the
Plan for the 12-month period beginning on the Specified Employee Effective Date
(January 1) next following such Specified Employee Identification Date.

 

15. Taxes. The Corporation shall have the right to deduct from any payment to be
made under the Plan the amount of any taxes required by law to be withheld from
such payment, or to require a Participant to pay to the Corporation such amount
required to be withheld prior to the issuance or delivery of any shares of
Common Stock or the payment of any cash in connection with any Award under the
Plan. The Committee may, in its discretion and subject to such rules as it may
adopt, permit a Participant to elect to satisfy such withholding obligations
through cash payment by the Participant, the surrender of shares of Common Stock
acceptable to the Committee which the Participant already owns or through the
surrender of shares of Common Stock which the Participant is otherwise entitled
to receive under the Plan.

 

16. Amendment, Suspension or Termination of Plan. The Board may at any time
amend, suspend or terminate the Plan as it deems advisable and in the best
interests of the Corporation; provided, that no amendment, suspension or
termination shall adversely affect the right of any Participant under any
outstanding Award in any material way without the written consent of the
Participant, unless such amendment, suspension or termination is required by
applicable law. No amendment of the Plan shall be made without stockholder
approval if stockholder approval is required by law, regulation or stock
exchange rule. Anything in this Section 16 or elsewhere in the Plan to the
contrary notwithstanding:

 

  (a) the Plan may be amended in any manner necessary to ensure that the Plan
complies in all applicable respects with Code Section 409A; and

 

  (b) the Plan may not be amended in any manner that would cause the Plan to
fail to comply in any applicable respect with Code Section 409A.

 

17. No Contract of Employment. Neither the adoption of the Plan nor the grant of
any Award under the Plan shall be deemed to obligate the Corporation or any
Subsidiary to continue the employment of any Participant for any particular
period, nor shall the granting of an Award constitute a request or consent to
postpone the retirement date of any Participant.

 

- 13 -



--------------------------------------------------------------------------------

18. Effective Date.

 

  (a) The Plan was adopted by the Board on February 19, 2002 and became
effective as of April 16, 2002 upon approval by the Corporation’s stockholders
at the 2002 annual meeting of stockholders.

 

  (b) Notwithstanding anything to the contrary contained herein, no Awards shall
be granted under the Plan on or after April 16, 2012.

 

19. Applicable Law. All questions pertaining to the validity, construction and
administration of the Plan and all Awards granted under the Plan shall be
determined in conformity with the laws of the State of Illinois, without regard
to the conflict of law provisions of any state, and, in the case of Incentive
Stock Options, Section 422 of the Code and regulations issued thereunder.

 

20. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

 

  (a) “Award” shall mean any award or benefit granted under the Plan, including,
without limitation, Stock Options, Stock Appreciation Rights, Performance
Shares, Stock Awards and Stock Units.

 

  (b) “Award Agreement” shall mean, as applicable, a Stock Option Agreement,
Stock Appreciation Agreement, Performance Share Agreement, Stock Award
Agreement, Stock Unit Agreement or such other agreement evidencing an Award
granted under the Plan.

 

  (c) “Board” shall mean the Board of Directors of the Corporation.

 

  (d) “Change in Control” shall have the meaning set forth in Section 13(b) of
the Plan.

 

  (e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

  (f) “Committee” shall mean the Compensation and Benefits Committee of the
Board or such other committee of the Board as maybe designated by the Board from
time to time to administer the Plan.

 

  (g) “Common Stock” shall mean the Common Stock, par value $1.66 2/3 per share,
of the Corporation.

 

  (h) “Corporation” shall mean Northern Trust Corporation, a Delaware
corporation.

 

  (i) “Covered Employee” shall mean “covered employee” as that term is defined
in Section 162(m) of the Code or any successor provision.

 

- 14 -



--------------------------------------------------------------------------------

  (j) “Director” shall mean a director of the Corporation.

 

  (k) “Employee” shall mean an employee of the Corporation or any Subsidiary; it
being understood that an Award (other than an Incentive Stock Option) may be
granted in connection with the hiring of a person prior to the date the person
becomes an employee of the Corporation or any Subsidiary, provided that such
Award shall not vest prior to the commencement of employment.

 

  (l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

  (m) “Fair Market Value” shall mean the fair market value of the Common Stock,
as determined by the Committee.

 

  (n) “Incentive Stock Option” shall mean an option granted under Section 6 of
the Plan that meets the requirements of Section 422(b)of the Code or any
successor provision.

 

  (o) “Non-Qualified Stock Option” shall mean an option granted under Section 6
of the Plan that is not an Incentive Stock Option.

 

  (p) “Participant” shall mean any Employee or Director selected to receive an
Award.

 

  (q) “Performance Share” shall mean a grant of a right to receive shares of
Common Stock under Section 8 of the Plan.

 

  (r) “Plan” shall mean the Amended and Restated Northern Trust Corporation 2002
Stock Plan, as amended and restated effective January 1, 2008.

 

  (s) “Replacement Option” shall mean an option granted under Section 6(f) of
the Plan.

 

  (t)

“Separation from Service” shall mean that a Participant dies, retires or
otherwise has a termination of employment with the Corporation. A termination of
employment will be deemed to occur when the Corporation and the Participant
reasonably anticipate that the level of bona fide services the Participant will
perform for the Corporation after a certain date will permanently decrease to
less than 50 percent of the average level of bona fide services performed by the
Participant for the Corporation in the immediately preceding 36 months (or the
full period of the Participant’s services to the Corporation if the Participant
has been providing services to the Corporation for less than 36 months). The
employment relationship will be treated as continuing intact while the
Participant is on a bona fide leave of absence (determined in accordance with
Treas. Reg. Sec. 409A-1(h)) but (i) only if there is a reasonable expectation
that the Participant will return to active employment status, and (ii) only to
the extent that such leave of absence does

 

- 15 -



--------------------------------------------------------------------------------

 

not exceed 6 months, or, if longer, for so long as the Participant has a
statutory or contractual right to reemployment. For purposes of this
Section 20(t), references to the Corporation shall include the Corporation and
any person with whom the Corporation is considered to be a single employer under
Section 414(b) of the Code and all persons with whom the Corporation would be
considered a single employer under Code Section 414(c) substituting 50% for the
80% standard that would otherwise apply.

 

  (u) “Stock Appreciation Right” shall mean any right granted under Section 7 of
the Plan.

 

  (v) “Stock Award” shall mean a grant of shares of Common Stock under Section 9
of the Plan.

 

  (w) “Stock Option” shall mean an Incentive Stock Option or a Non-Qualified
Stock Option granted under Section 6 of the Plan.

 

  (x) “Stock Unit” shall mean a grant of a right to receive shares of Common
Stock or cash under Section 10 of the Plan.

 

  (y) “Subsidiary” shall mean any entity that is directly or indirectly
controlled by the Corporation or any entity in which the Corporation has a
significant equity or other interest, as determined by the Committee in its
discretion.

 

21. The Stock Options, Stock Appreciation Rights, Performance Shares and Stock
Awards granted under the Plan are intended to be exempt from, and the Stock
Units granted under the Plan are intended to comply in all applicable respects
with, the requirements of Code Section 409A, and the Plan shall be construed and
administered so as to cause such Awards to be exempt from or comply with that
Code section, respectively, as applicable.

 

- 16 -